Barbour, C. J.
This was an action upon a life insurance policy which contained this condition: “ In case he ” (the person whose life was covered) “ shall die by his own hand, * * * then the said company shall not be liable for the payment of the sum insured or any part thereof.” Upon the trial, evidence was given tending to prove the following facts:
Just previous to the taking of the policy, Coffey, the person whose life was insured for the benefit of his wife, the plaintiff was insolvent and out of business, and had a wife- and several children dependent -upon them for their support. *482While thus situated he procured insurance upon his life to the amount of some $40,000, mostly in favor of his wife, borrowing the money from his friends to pay the premiums thereon upon the false statement that he wanted the same for his expenses in carrying into effect some pretended land sales. A short time after he effected these insurances Coffey • took his passage on a steamboat from Louisville to Cincinnati, where during the trip he went into his stateroom, and although the weather was quite warm, locked and fastened the door and windows. After the arrival of the boat at Cincinnati, the next morning, the door of the stateroom was broken open, when he was found in a comatose state, and the next night he died from the effects, as then appeared on examination,- of an overdose of morphine. Other evidence was also given of circumstances which tended fo prove that his death was caused by'his own voluntary act in a sane state of mind, arid in pursuance of a preconceived plan.
The judge before whom the cause was tried charged the jury enter alia thus : “When a man takes the life of another - and alleges insanity as an excuse and defense, he is met by the presumption of law, that he was sane, and he must remove or rebut such presumption by showing affirmatively and by competent and sufficient proof that he was insane when he committed the deed. But when a man takes his own life, the presumption of law is otherwise. The law •does not and cannot presume that a man in the full possession of his mental faculties, in that normal condition of mind which we call sanity, will deliberately take his own life, and therefore, so far as there is any presumption, it favors in-sanity at the time of committing an act of self-destruction. I therefore charge you as matter of law, that as affecting this case you must presume, that the deceased, when he took his life, was not in a sound state of mind, it is, however, but a mere presumption, and may be removed by evidence. But .as I have said before, the burden of removing it lies upon *483the defendants, and it is for you to say whether they have done so.”
The question raised by the exceptions to this portion of the charge of the learned judge, is somewhat novel and important. It has long been a well settled rule in the law of evidence, that where the deed or act of a party is sought to be avoided on the ground of his insanity, he will be presumed to be of sound mind until the contrary shall appear, and, therefore, that the burden of proving such party to have been insane rests upon him who alleges it. Indeed the rule . that sanity is to be presumed until the contrary be proven, is a general one, applicable to all cases, and its reason is obvious.
It is founded upon the fact that general sanity is the natural and ordinary condition of the human mind, and that mankind, considered as a class or whole, are sane, (the exceptions being comparatively few and rare,) followed by the natural conclusion that each individual may well be assumed to be like the great mass of his fellow men in that regard, unless proved to be otherwise (1 Greenl. Ev., § 42; 2 ib., §§ 689, 873 ; 3 ib., § 5 ; 2 Kent’s Com., § 451; Bliss on Life Ins., § 378; McNoghtin’s Case, 10 Clark & Fin., 210; Gardner agt. Gardner, 23 Wend., 526).
Aside from extrinsic facts and circumstances, therefore, the law presumes that every person who destroys his own life, is sane up to the very moment when he does the act which causes his death. Can it properly be said, then, that the commission of that' act not only removes the presumption of sanity, but establishes a legal presumption that he was then insane ?
No presumption that insanity exists in the case supposed, can be deduced from the mere fact that the death of the person was caused by his own physical act; for every legal presumption of a fact of that character must be founded and derived from some other fact or facts, with which it is usually *484or always formed, as the result of general experience and knowledge, to be connected in a certain relation (1 Greenl. Ev.,§ 33).
There can be no doubt, however, that if courts were at liberty to assume as a fact established by experience, that all persons who intentionally deprive themselves of life are insane or diseased in mind, or even such a majority of them .that it might properly be said that persons who thus destroy their lives are, as a general rule, insane, and that sanity is a mere exception, the legal conclusion that insanity, or derangement of mind must be presumed in every case in which it appeared that the man intentionally caused his own death, would necessarily follow. But that fact is not so established. Not only is the history of the world in former times filled with instances in which great and sound minded men, such as Cato and Hannibal, have committed suicide, and where others have for the purpose of saving their estates from forfeiture submitted themselves to peine forte et dure, but the most- learned men of the present day in this branch of mental science, not mere lawyers, are still groping for the truth in the twilight of doubt and peradventure. Indeed it is by no means settled, either among educated men or in the common mind, that even a majority of those who deprive themselves of life by their own physical act to do so because of insanity. The fact cannot be legally presumed, therefore, that a person who has killed himself was not sane at the time, and consequently the charge in question was erroneous.
The most that can be said is that, inasmuch as many, and perhaps, most persons who destroy their own lives are insane at the time, the fact of such self-destruction, of itself, wholly removes the presumption of sanity (See Cooper agt. Mass., &c., Ins. Company, 102 Mass., 227 ; Terry agt. Mutual Life Ins. Company, 1 Dillon, 403).
Judgment reversed with costs and new trial directed.